Citation Nr: 0425946	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the initial assignment of a rating in excess 
of 20 percent for a seizure disorder, from March 17, 1993 
through March 8, 1994; to a rating in excess of 40 percent 
from March 9, 1994 through May 31, 1995; and to a rating in 
excess of 20 percent from June 1, 1995 through June 11, 2002.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1974, and from July 1979 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision (pursuant to a June 
1995 Hearing Officer's decision) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for a seizure 
disorder and assigned a 40 percent rating, effective from 
March 23, 1994, and a 20 percent evaluation effective June 1, 
1995.  The veteran appealed for an earlier effective date for 
the grant of service connection and the initial assignment of 
higher ratings for his seizure disorder.

A Board decision in April 2002 denied the veteran's claim for 
an effective date prior to March 23, 1994, for the grant of 
service connection for a seizure disorder; appellate 
consideration of the issue of the initial assignment of 
higher ratings for the seizure disorder was deferred pending 
additional development conducted by the Board pursuant to 38 
C.F.R. § 19.9(a)(2)(ii)(2002).  During the course of the 
Board's review of this appeal, the Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2)(ii)(2002), which permitted the Board "to provide 
the [VCAA duty to notify] notice required by 38 U.S.C. [§] 
5103(a)" and "not less than 30 days to respond to the 
notice."  The Federal Circuit Court found that section 
19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) (West 
2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty- 
to-assist notice required by the VCAA in 38 U.S.C.A. § 
5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and General Counsel 
precedent opinion noted above, and because no further 
guidance or regulatory direction had been issued to implement 
them, the Board remanded the case to the RO for additional 
development in August 2003, although the issue was not styled 
correctly ("Entitlement to service connection for a seizure 
disorder with an earlier effective date of March 23, 1994"), 
nor did the Board specifically request the requisite VCAA 
notice development at that time.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Notwithstanding 
the Board's April 2002 decision denying an effective date 
earlier than March 23, 1994 for the grant of service 
connection for a seizure disorder, an RO decision in November 
2003 granted an earlier effective date for the grant of 
service connection, and higher initial ratings for the 
veteran's seizure disorder, as follows: service connection 
and a 20 percent rating from March 17, 1993 through March 8, 
1994; a 40 percent rating from March 9, 1994 through August 
3, 1994; a 100 percent temporary total rating under the 
provisions of 38 C.F.R. § 4.30, from August 4, 1994 through 
September 1994; a 40 percent rating from October 1, 1994 
through May 31, 1995; a 20 percent rating from June 1, 1995 
through June 11, 2002, and to a 100 percent scheduler rating 
thereafter.  

In view of the foregoing, the issue that remains in appellate 
status is entitlement to the initial assignment of a rating 
in excess of 20 percent for a seizure disorder, from March 
17, 1993 through March 8, 1994; to a rating in excess of 40 
percent from March 9, 1994 through May 31, 1995; and to a 
rating in excess of 20 percent from June 1, 1995 through June 
11, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims, such as this one, filed on or 
after the date of enactment of the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  As to the VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

In this case, because the veteran filed a notice of 
disagreement as to the ratings assigned to his service-
connected seizure disorder within one year of receiving 
notice of the original grant of service connection, the claim 
for higher ratings is considered to be a "downstream" issue 
from the original grants of service connection.  The VA 
General Counsel has promulgated an advisory opinion holding 
that separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claims involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this case, he was not provided with the type of 
specific notice required by Quartuccio and Charles prior to 
the RO's grant of service connection in June 1995.  This lack 
of notice is not surprising since the grant was implemented 
prior to the passage of the VCAA and prior to the Court's 
holdings in Quartuccio and Charles.  In the absence of such 
prior notice, the Board interprets the General Counsel's 
opinion as requiring current notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim for the assignment of higher 
ratings for a seizure disorder prior to further adjudication 
of the veteran's appeal.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for entitlement to the initial 
assignment of a rating in excess of 20 
percent for a seizure disorder, from 
March 17, 1993 through March 8, 1994; to 
a rating in excess of 40 percent from 
March 9, 1994 through May 31, 1995; and 
to a rating in excess of 20 percent from 
June 1, 1995 through June 11, 2002, of 
the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.
  
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to the 
initial assignment of a rating in excess 
of 20 percent for a seizure disorder, 
from March 17, 1993 through March 8, 
1994; to a rating in excess of 40 percent 
from March 9, 1994 through May 31, 1995; 
and to a rating in excess of 20 percent 
from June 1, 1995 through June 11, 2002.  
If any part of the RO's decision is 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




